DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 44 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 44 recites a damping or attenuation material that is a cured adhesive but depends from claim 1, which recites that the damping or attenuation material comprises an unactivated blowing agent.  Although the instant specification separately discusses curing the material and including a blowing agent in the material, it appears to teach that the blowing agent is activated when the damping/attenuation material is in a flowable, uncured state (Applicant's published application, par. 136-139, par. 178-180). Therefore, a cured damping or attenuation material, let alone a cured adhesive, that includes an unactivated blowing does not appear to be consistent with or supported by the instant disclosure.  Appropriate correction or an explanation of specifically how this combination of limitations is supported by the instant specification is required.  

Claims 29 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
	Claims 29 and 30 are indefinite because each depends from claim 28, which is now cancelled. As such, it is unclear what limitations from preceding claims are encompassed by the products of claims 29 and 30.  For the sake of compact prosecution, the claims are interpreted herein as depending from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 17, 18, 29, 30, 35, 36, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bonte (US PG Pub. No. 2012/0153242).
Regarding claims 1, 7, 9, 29, 30, 35, and 44, Le Bonte teaches a honeycomb structure (i.e. "reinforcement element") comprising cell walls made of resin-impregnated fiberglass paper that form a hollow array of columnar cells, each comprising a cavity surrounded by the cell walls (par. 12, 134, 137-140, 153).  The inner surfaces (i.e. facing toward the cavity) of the cells and cell walls are covered by a layer of a damping/attenuation material that only partially fills the cell cavities (par. 23, 33, 77, 90, 134, 137, 138, 140; Fig. 2).  As shown in Figure 2, Le Bonte exemplifies a panel with a honeycomb (i.e. the reinforcement element) having all (i.e. which includes at least 50 % of the total number) of its cells at least partially coated with the damping/attenuation material (Fig. 2). Additionally, as Le Bonte makes no disclosure of only some of the cells being coated, all of the cells in his honeycomb are presumed to be coated with a damping/attenuation material.
Le Bonte teaches that the foam able (i.e. unactivated) damping material may be pressed into the cells of a honeycomb prior to being activated to form the loaded structure (par. 149).  Prior to being foamed, Le Bonte's damping material comprises a blowing agent, which may be a chemical blowing agent, that is activated at temperatures in the range of 130 to 175 ºC (par. 23, 33, 77, 90, 134, 137, 138, 140).  Prior to being activated, the blowing agent is "unactivated".  The damping/attenuation material in Le Bonte's product is preferably cross-linkable and curable, preferably has adhesive properties, and may comprise up to 20 wt. % of epoxy resin-containing material resins as an adhesion promoter (i.e. the material is an "epoxy-based thermoset damping or attenuation material" and, when cured, is a "cured adhesive")  (par. 21, 23, 33, 34, 37, 77).  The material may comprise cross-linking and/or curing agents, such as dicyandiamide, which could be used "for the epoxy resin" (par. 23, 33, 34, 37).  As processing aids and plasticizers, low molecular weight ethylene polymers (i.e. hydrocarbon resins) may be used (par. 78).  The damping/attenuation material may further comprise various additives including thixotropic modifiers for assisting in controlling flow of the material, lubricants, processing oils, and plasticizers (par.  83-87). As these additives, many of which are hydrocarbon resins, affect the viscosity of the damping/attenuation material, one or more qualifies as a "viscosity modifier".  
The teachings of Le Bonte might be considered to differ from the current invention in that a reinforcement element including a combination of all of the components/features discussed above (i.e. a honeycomb structure with all of its cells partially coated/filled with an unactivated foamable material of the above-discussed composition) is not explicitly exemplified.  However, it would have been obvious to one of ordinary skill in the art to make a product combining any or all of the components/features/methods discussed above because Le Bonte explicitly teaches each component/feature/method is appropriate for his product.  Therefore, it would have been obvious to one of ordinary skill in the art to make a product including a honeycomb structure having all of its cells partially coated and filled with an unactivated/unexpanded damping/attenuation material, as discussed above.  As such, it would have been obvious to one of ordinary skill in the art make a product having the structure of Le Bonte's Figure 2 by pressing or otherwise inserting the unactivated/unexpanded damping/attenuation material containing an unactivated blowing agent into the openings of the cells of the honeycomb, thereby at least partially coating/covering the cell walls with a layer of the unactivated material and creating a structure that meets the claim limitations. 
Additionally, the recitation of a hydrocarbon resin being a "viscosity modifier" is a statement of intended use.  Although the prior art does not refer to the taught hydrocarbon resin as a "viscosity modifier", the prior art hydrocarbon resin is expected to modify the viscosity.

Regarding claims 17 and 18, the teachings of Le Bonte differ from the current invention in that the percentage/ratio of the inner surface of the cell walls covered by the damping/attenuation material prior to activation of the blowing agent is not disclosed.  However, as no criticality has been established, such recitations of relative dimension are prima facie obvious selections of dimension that do not define the claimed invention over the prior art.  See MPEP 2144.04.

Regarding claim 36, Le Bonte teaches that the foamable attenuation/damping material in his product preferably foams when the structure is heated in a press (par. 140).  Additionally, the requirement that the material is foamed when in a press is a statement of intended use regarding the structure being placed in a press and subjected to other conditions (e.g. a particular operating temperature).  Le Bonte's product meets the limitation because it is capable of being used as claimed.  

Claims 1, 7, 9, 17, 18, 29, 30, 35, 36, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Harthcock (US PG Pub. No. 2007/0101679). 
Regarding claims 1, 7, 9, and 35, Harthcock teaches a honeycomb structure (92, i.e. "reinforcement element") comprising cell walls, which may be a resin-impregnated fibrous material comprising carbon or glass fibers, that form an array of columnar cells, each including a cavity (90) that is surrounded by the cell walls (par. 25, 26, 39, ; Fig. 5).   As shown in Figure 5, Harthcock exemplifies a structure in which the inner surfaces of the all (i.e. which includes at least 50 % of the total number) of the cell walls (i.e. "towards the cavity") are at least partially covered with a layer of an epoxy-based thermoset damping/attenuation material (82) that does not completely fill the cells (par. 2, 19, 31, 54, 55, 58, 97; Fig. 5). Harthcock teaches that the damping/attenuation material may be pressed into the cell openings of a honeycomb structure prior to the material being activated/expanded (par. 86).  
Prior to being expanded, the damping/attenuation material comprises a blowing agent, which can be a chemical blowing agent, having an activation temperature in the range of 120 to 600 ºF, including typically 265 to 275 ºF (i.e. about 129 to 135 ºC) (par. 4, 31, 36, 103, 117, 138).  The chemical blowing agent is an "unactivated blowing agent" prior to being activated. The instantly claimed activation temperature range is rendered obvious by Harthcock's taught broad range and anticipated by his narrower range.  See MPEP 2144.05. 
The teachings of Harthcock might be considered to differ in that a composite product including each of the components/features/methods discussed above is not explicitly exemplified.  However, it would have been obvious to one of ordinary skill in the art to make a product combining any or all of the components/features discussed above because Harthcock explicitly teaches each component/feature is appropriate for his product. Therefore, it would have been obvious to make a product including a honeycomb structure having all of its cells at least partially coated and filled with an unactivated/unexpanded damping/attenuation material, as discussed above.  As such, it would have been obvious to one of ordinary skill in the art make a product having the structure of Harthcock's Figure 5 by pressing or otherwise the unactivated/unexpanded damping/attenuation material including an unactivated blowing agent into the openings of the cells of the honeycomb, thereby at least partially coating/covering the cell walls with a layer of the unactivated material and creating a structure that meets the claim limitations.

Regarding claims 17 and 18, although Harthcock does not explicitly teach what percentage of the cell height is coated with the unactivated attenuation/damping material, which might be considered a difference from the current invention, Harthcock does teach that the attenuation/damping material expands to a volume of 150 to 800 % of its original volume when foamed and that, after foaming, the material fills 5 to 90 %, including typically 30 to 60 %, of the volume of the panel (i.e. and each of the cells) (par. 55, 58).  As such, it would have been obvious to one of ordinary skill in the art to use an attenuation/damping material mixture that is capable of expanding to any amount in the range of 150 to 800 % of its original volume and that fills 5 to 90 % of the volume of a honeycomb panel (and its cells), including 30 to 60 %, because Harthcock teaches such ranges as appropriate.  Being bounded by the cell walls, the volume expansion occurs in the direction of the height/thickness of the panel.  Therefore, if a material expands to 150 to 800 % of its original volume (i.e. volume prior to activation of the blowing agent), it is also expanding to 150 to 800 % of its original height.  Based on Harthcock's taught ranges of expansion and cell filling, the unexpanded/unactivated material is calculated to fill the cells to a height (i.e. "covered height") in the range of 0.625 to 60 % of the total cell height, or to a relative covered height-to-total height ratio of 0.00625 to 0.6.  The instantly claimed percentage and ratio ranges are obvious in view of Harthcock.  See MPEP 2144.05. Additionally, as no criticality has been established, such recitations of relative dimension are prima facie obvious selections of dimension that do not define the claimed invention over the prior art.  See MPEP 2144.04.

Regarding claim 29, the attenuation/damping material preferably includes a dicyandiamide cross-linker/curing agent for curing the epoxy resin (par. 110).   

Regarding claim 30, the teachings of Harthcock may be considered to differ from the current invention in that he does not explicitly teach adding a hydrocarbon resin as a viscosity modifier to the taught attenuation/damping material.  However,  Harthcock teaches that a number of different types of additives, including performance modifiers, processing aids, lubricants, and hydrocarbon resin adhesion promotors may be included in the attenuation/damping material (par. 134).  As such, it would have been obvious to one of ordinary skill in the art to include one or more of the fillers or additives taught by Harthcock, including a hydrocarbon resin adhesion promotor in the attenuation/damping material discussed above because Harthcock teaches that doing so is appropriate and to control the material properties as taught by Harthcock.  Additionally, the recitation of a hydrocarbon resin being a "viscosity modifier" is a statement of intended use.  Although the prior art does not refer to the taught hydrocarbon resin as a "viscosity modifier", the prior art hydrocarbon resin is expected to modify the viscosity of the composition at least to some degree and qualifies as a "viscosity modifier".   

Regarding claim 36, Harthcock teaches that foaming of the attenuation/damping material in his product may occur when the product is heated in a press (par. 141).  Additionally, the requirement that the material is foamed when in a press is a statement of intended use regarding the structure being placed in a press and subjected to other conditions (e.g. a particular operating temperature).  Harthcock's product meets the limitation because it is capable of being used as claimed.  

Regarding claim 44, as discussed above, Harthcock's attenuation/damping material is an epoxy that cures (par. 30, 31).  Harthcock further teaches that the material preferably has good adhesion retention and that the epoxy increases the adhesion properties of the material (par. 30, 36, 97).  Therefore, after curing, Harthcock's epoxy resin-based attenuation/damping material is a "cured adhesive".  It is further noted that Harthcock teaches that the material can be at least partially cured prior to activation of the blowing agent (par. 113).  Although Harthcock does not explicitly exemplify a product including the components/features discussed above, wherein the attenuation/damping material has adhesive properties and is at least partially cured prior to activation of the blowing agent, it would have been obvious to one of ordinary skill in the art to make such a structure because Harthcock explicitly teaches each component/feature is appropriate for his product (or precursors).   

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Le Bonte, as applied above, and further in view of Eastman (Eastman; "Plastolyn™ Hydrocarbon Resins", p. 1, 2013); and claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Harthcock, as applied above, and further in view of Eastman. 
Regarding claim 30, as discussed above, each of Le Bonte and Harthcock teach inclusion of hydrocarbon resins, which are expected to have at least some effect on the viscosity of the damping/attenuation materials and to qualify as "viscosity modifiers", in their products. 
The teachings of the cited prior art might be considered to differ from the current invention in that neither explicitly discloses using a hydrocarbon resin as a viscosity modifier.  However, Eastman teaches that Plastolyn hydrocarbon resins are useful as flow modifiers for plastics and demonstrate good thermal stability and high temperature resistance (p. 1).  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize Plastolyn in the prior art damping/attenuation materials in order to modify their flow as desired/required and because the material offers good thermal stability and high temperature resistance.  

	
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive.
Applicant has argued that the figures cited for each of Le Bonte and Harthcock disclosures actually depict reinforcement elements containing damping/attenuation materials have already had their blowing agents activated, which is contrary to the claim requirement of the material comprising an unactivated blowing agent, and that no structure comprising a damping/attenuation material with an unactivated blowing agent has been shown for either reference.  However, as discussed above, although Applicant is correct that Figure 2 by Le Bonte and Figure 5 by Harthcock depict structures that have already had their blowing agents activated, each reference also teaches that the unactivated material may be inserted into the cells of the honeycomb. Therefore, it would have been obvious to one of ordinary skill in the art to insert an unactivated damping/attenuation material, i.e. which contains an unactivated blowing agent, into the cells of a honeycomb to make the structures depicted by Le Bonte and Harthcock.  
Applicant has further argued that Harthcock teaches that the panels on the sides of his honeycomb support are resin-impregnated rather than the cell walls of the honeycomb.  However, while Applicant is correct that the panels may also be resin-impregnated materials (Harthcock, par. 24), Harthcock's paragraph 25 states that "the support 20 is a honeycomb structure defining a plurality of openings into which the material 22 has been placed or located" and his paragraph 26 states that "the support is typically formed of a polymeric material such as a thermoplastic or thermoset polymeric material, which may or may not be reinforced with minerals or fibrous materials (e.g., glass, carbon or nylon fibers)".  Therefore, Harthcock teaches a honeycomb structure with cell walls made of a resin-impregnated fibrous material.  
 	Applicant's request for documentation regarding aramid fibers is moot in view of the current rejections.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784